DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 7/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 22 recite limitation “an axially displaceable focusing means”, “a common focusing device for displacing the focusing means”, “means of which the focusing gear is … coupled to one of the two focusing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While there is structure performing axial displacement, focusing, and coupling, it is unclear how to draw a line around the structure described as performing that specific function.  For example, the structure described as performing the function of axially displacing a focus would be understood as nearly every element in the originally-filed Fig. 12.  The lens, the lens holder, the rod joints, the rod, the threaded spindle, the knob, etc. all collectively perform the function of axial focus displacement.  For the claim to them further recite a focusing means and explicitly disclose a focusing knob, gear, and push rod, the metes and bounds of the corresponding structure cannot be determined.  The same is true for the other invocations of 112(f) in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “acute” in claims 1 and 4 is used by the claim to mean “0° to 30°,” while the accepted meaning is between 0° and 90°, exclusive of the boundaries. The term is indefinite because the specification does not clearly redefine the term.
Additionally, regarding claim 4, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “encloses an … angle” in claims 1, 4, and 10, and dependents thereof, is used by the claim to mean directions are at angle or within an angular range spanning a maximum angular extent, while there is no accepted meaning for an angle to be enclosed.  The term is indefinite because the specification does not clearly redefine the term.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the longitudinal direction of the waist”.  A waist does not necessarily have a longitudinal direction, and in the light of the Specifications, it is unclear how one would determine which direction relative to a waist would be considered a longitudinal direction. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of Lines 3-6 of Claim 12 cannot be determined as it is believed there are grammatical errors/omissions that do not define a clear invention.  In particular, it is unclear how to determine a “distance between the respective eyepiece-side”.  As a possibility, the recitations “the respective eyepiece-side, first end regions of the retaining recesses of the two tubes” should read “the respective first eyepiece-side end regions of the retaining recesses of the two tubes”.  This rearrangement of the words is sensical, though the phrase falls short of providing definiteness to the metes and bounds as “respective” is not clearly presented in the invention.  If it is that Applicant intends to limit the distance between end regions of retaining recesses on respective tubes, then a more substantive amendment is required to treat the invention on the merits. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the region of its waist”. There is insufficient antecedent basis for this limitation in the claim and the metes and bounds of such a “region” are unclear. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “each tube … has two retaining recesses which are opposing each other”.  This limitation neither clearly limits the base Claim 8 nor stands apart.  From the language, it is unclear whether the two retaining recesses on a tube in Claim 13 are in addition to the two retaining recesses in Claim 8, or if they are to be taken as the same retaining recesses.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17 recite the limitation “the first plane”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first retaining recess”, “the upper side of the tube”, “the bottom side of the tube”, and “the prism erecting system”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Interpretation
For the purposes of examination, phrases listed in the 35 U.S.C. 112(b) section as invoking 35 U.S.C. 112(f) will not  be interpreted as importing particular structures from the Specifications.  Rather, these phrase will be given a plain meaning.  For example, the focusing means will be any structure capable of performing the function of focusing. 
Further, the term “longitudinal” is not as narrowly construed within the claims as Applicant’s disclosure despite being interpreted in light of the Specifications. The “longitudinal direction”  and “longitudinal axis” of various elements including push rod, the retaining recesses, waist are not claimed in relation to a particular structural reference.  The plain meaning of “longitudinal” in the Oxford English dictionary includes “extending or proceeding in the direction of the length of an object running lengthwise” and “extending in a single direction”.  This definition does not require the “longitudinal” direction to by any particular direction other than a direction of extension.  For the complex, 3-dimensional geometries of the push rod, retaining recess, and waist, the claimed “direction” and “axis” requires as being “longitudinal” becomes arbitrary and is interpreted as such in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4,436,387 to Shimizu (hereinafter Shimizu; cited by Applicant).
Regarding claim 1, Shimizu teaches a binocular having two tubes (outer tubes 22, Fig. 1), which are connected to one another by means of a hinged bridge pivotable about a hinge axis for adjusting the interpupillary distance (“cylinders are joined by a frame which is foldable about an axis parallel with the longitudinal axes of the cylinder”; col. 2, ll. 26-35), wherein an axially displaceable focusing means is arranged in each one of the two tubes (“longitudinal movement of the terminal member 10 for zooming moves a body tube 19 of the first shift lens group fixed by a screw 17 solely in the longitudinal direction”, Fig. 1; col. 3, ll. 26-38), and wherein a common focusing device for displacing the focusing means is formed (“the knob 1 for zooming is turned, the shaft 13 only rotates”, Fig. 1; col. 2, ln. 61-col. 3, ln. 3), wherein the focusing device comprises a housing and a focusing knob rotatable about a rotational axis and the rotational axis is arranged coaxially to the hinge axis (“the knob 1 for zooming is turned, the shaft 13 only rotates”, Fig. 1; col. 2, ln. 61-col. 3, ln. 3), and wherein the focusing knob is rotationally coupled to a focusing gear and the focusing gear (assembly between the knob 1 and the body tube 19, Figs. 1-2; col. 2, ln. 61-col. 3, ln. 3), in each case, comprises a push rod (lever 7, Fig. 1-2), by means of which the focusing gear is, in each case, coupled to one of the two focusing means (Figs. 1-2), wherein a direction of a longitudinal axis of the push rod encloses an acute angle with a direction of the hinge axis (Fig. 1).
  Regarding claim 2, Shimizu teaches the direction of the longitudinal axis of the push rod of each tube is aligned skew with respect to a direction of an optical axis of the tube (Figs. 1-2).
  Regarding claim 5, Shimizu teaches the push rod is held in a guide tunnel (groove 9 of terminal end 10 and is “provided as a part of the body tube 11 carrying the shiftable lens group”, Figs. 1-2) of a tube housing so as to be displaceable in the direction of its longitudinal axis (Figs. 1-2).  
 Regarding claim 7, Shimizu teaches the focusing knob is arranged so as to be freely accessible from an upper side and from a bottom side of the binocular (Fig. 1).
 Regarding claim 22, Shimizu teaches a binocular having two tubes (outer tubes 22, Fig. 1), which are connected to one another by means of a hinged bridge pivotable about a hinge axis for adjusting the interpupillary distance (“cylinders are joined by a frame which is foldable about an axis parallel with the longitudinal axes of the cylinder”; col. 2, ll. 26-35), wherein an axially displaceable focusing means is arranged in each one of the two tubes (“longitudinal movement of the terminal member 10 for zooming moves a body tube 19 of the first shift lens group fixed by a screw 17 solely in the longitudinal direction”, Fig. 1; col. 3, ll. 26-38), and wherein a common focusing device for displacing the focusing means is formed (“the knob 1 for zooming is turned, the shaft 13 only rotates”, Fig. 1; col. 2, ln. 61-col. 3, ln. 3), wherein the focusing device comprises a housing and a focusing knob rotatable about a rotational axis and the rotational axis is arranged coaxially to the hinge axis (“the knob 1 for zooming is turned, the shaft 13 only rotates”, Fig. 1; col. 2, ln. 61-col. 3, ln. 3), and wherein the focusing knob is rotationally coupled to a focusing gear and the focusing gear (assembly between the knob 1 and the body tube 19, Figs. 1-2; col. 2, ln. 61-col. 3, ln. 3), in each case, comprises a push rod (lever 7, Fig. 1-2), by means of which the focusing gear is, in each case, coupled to one of the two focusing means (Figs. 1-2), wherein one end of the push rod is arranged in one of the tubes and another end of the push rod is arranged in the hinged bridge (Figs. 1-2).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of US Pat. No. 5,212,591 to Funathu (hereinafter Funathu; cited by Applicant).
Regarding claim 3, Shimizu discloses wherein the hinge axis of the hinged bridge (Fig. 1), the first optical axis of the objective lens (Fig. 1) and the second optical axis of the eyepiece (Fig. 1).
Shimizu discloses the claimed invention as cited above though does not explicitly disclose offset optical axes.
Funathu discloses in the two tubes, in each case, a beam path is formed with a first optical axis of an objective lens (objectives of lens barrels 12L and 12R, Fig. 1, 2, 4), with a second optical axis of an eyepiece and with a prism erecting system (eyepieces of barrel assembly 13R & 13L, Fig. 1, 2, 4), wherein the first optical axis of the objective lens and the second optical axis of the eyepiece are offset parallel to each other by a distance so that these axes do not coincide (“OA” of eyepiece displaced from edge of lens barrels 12, Fig. 1, 2, 4).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide offset optical axes as taught by Funathu with the system as disclosed by Shimizu.  The motivation would have been to accommodate comfortable viewing through eyepieces by the eyes and provide “a difference of eye contact positions with a simple and easy to use focusing arrangement” (col. 2, ll. 24-28).
Shimizu and Funathu discloses the claimed invention as cited above though does not explicitly disclose that the axes lie in a common plane.
The limitation that the axes lie in a common plane is drawn to a geometric configuration of the binoculars that would have been an obvious modification of the cited prior art.  In particular, the hinged arrangement of Shimizu provides motivation for changing the relative position of the hinge axis relative to optical axes as a matter of changing interpupillary distance and increasing comfort to the viewer.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of US Pat. No. 7,911,691 to Kobayashi et al. (hereinafter Kobayashi).
Regarding claim 6, Shimizu discloses the claimed invention as cited above though does not explicitly disclose telescoping rods.
Kobayashi discloses the push rods are adjustable in their length in a telescope-like manner (“As the lens holder rod 21 is fastened on the lens holder 16, rotation of the intermediate rod 22 causes the shifting mechanism on the lens holder rod 21 to change the rod length of the second connection device 18”; col. 6, ll. 35-45).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a telescoping rod as taught by Kobayashi with the system as disclosed by Shimizu. The motivation would have been to adjust the effective length of the supporting rod and thus set the desired diopter adjusting mechanisms functionality (col. 6, ll. 35-45).

Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of US Pat. No. 8,525,978 to Lancaster et al. (hereinafter Lancaster) and US Pat. No. 7,173,237 to Palmer et al. (hereinafter Palmer).
Regarding claim 8, Shimizu discloses the claimed invention as cited above though does not explicitly disclose a waist and recesses. 
Lancaster discloses an outer side of each tube comprises a waist (tubular shape of housing 3, 4 is deformed by thumb recess 37, Figs. 1 & 8) formed with a circumferential shape deviating from a circular shape in a region (shape conveyed by Figs. 1 & 8) of the prism erecting system (e.g. prisms 17, 8, Fig. 1), a section extending on a bottom side of the tube is formed as a retaining recess following the waist for a section of a thumb of a user (“Disposed in an adjoining region of the observation part 3, 4 facing the ocular 6 is a thumb recess 37”, Figs. 1 & 8; ).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a waist and a lower recess as taught by Lancaster with the system as disclosed by Shimizu. The motivation would have been to comfortably hold the unit in a user’s hand (col. 14, ll. 34-50).
Lancaster does not disclose a section extending on an upper side of the tube is formed as a retaining recess following the waist for a section of a finger.
Palmer discloses an outer side of each tube comprises a waist (near depressed finger holds 104, Figs. 1-2), formed with a circumferential shape deviating from a circular shape in a region (Figs. 1-2), and a section extending on an upper side of the tube is formed as a retaining recess following the waist for a section of a finger (finger holds 104, Figs. 1-2) and, a section extending on a bottom side of the tube is formed as a retaining recess following the waist for a section of a thumb of a user (finger holds 104, Figs. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a waist and an upper recess as taught by Palmer with the system as disclosed by Shimizu. The motivation would have been to provide a high grip area and a region tactilely-recognizable as a control area (col. 4, ll. 52-col. 5, ln. 13).
Regarding claim 9, Lancaster discloses the retaining recesses each have a concave cross-section transversely to the longitudinal direction of the waist (Figs. 1 & 8).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed waist as taught by Lancaster with the system as disclosed by Shimizu. The motivation would have been to comfortably hold the unit in a user’s hand (col. 14, ll. 34-50).
Regarding claim 10, Lancaster discloses a longitudinal direction of the retaining recess extending on the upper side and/or a longitudinal direction of the retaining recess extending on the bottom side encloses at least an angle of between 35degrees and 90degrees with a direction of the hinge axis (curvature shown in Fig. 8).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed waist and recess as taught by Lancaster with the system as disclosed by Shimizu. The motivation would have been to comfortably hold the unit in a user’s hand (col. 14, ll. 34-50).
Regarding claim 11, Palmer discloses a longitudinal extent of each retaining recess extends obliquely to a longitudinal extent of the tube (Fig. 1, see below).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a waist and an upper recess as taught by Palmer with the system as disclosed by Shimizu. The motivation would have been to provide a high grip area and a region tactilely-recognizable as a control area (col. 4, ll. 52-col. 5, ln. 13).


    PNG
    media_image1.png
    337
    672
    media_image1.png
    Greyscale

Regarding claim 13, Palmer discloses each tube in the region of its waist has two retaining recesses which are opposing each other, in particular two retaining recesses which are arranged on sections of the tube rotated by 180 degrees with respect to one another (Fig. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a waist and an upper recess as taught by Palmer with the system as disclosed by Shimizu. The motivation would have been to provide a high grip area and a region tactilely-recognizable as a control area (col. 4, ll. 52-col. 5, ln. 13).

Claims 8 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of the sale of Bushnell 137501 Marine 7x50mm Binoculars on sale as of June 23, 2019 (hereinafter Bushnell).
Regarding claim 8, Shimizu discloses the claimed invention as cited above though does not explicitly disclose a waist and recesses.
Bushnell discloses an outer side of each tube comprises a waist formed with a circumferential shape deviating from a circular shape in a region of the prism erecting system (“BaK-4 porro prisms” in “About this item”), wherein a section extending on an upper side of the tube is formed as a retaining recess following the waist for a section of a finger and a section extending on a bottom side of the tube is formed as a retaining recess following the waist for a section of a thumb of a user (see whole document and enlarged figure, also reproduced below).

    PNG
    media_image2.png
    376
    445
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    220
    233
    media_image3.png
    Greyscale


Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed waist and recess as taught by Bushnell with the system as disclosed by Shimizu. The motivation would have been to comfortably hold the unit in a user’s hand.
Regarding claim 14, Bushnell discloses the retaining recesses of the two tubes taper towards one another in a V-shape, wherein a retaining recess of a first one of the two tubes forms a first limb of the "V" and a retaining recess of a second one of the two tubes forms a second limb of the "V" (see figures above in Bushnell).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed waist and recess as taught by Bushnell with the system as disclosed by Shimizu. The motivation would have been to comfortably hold the unit in a user’s hand.
Regarding claim 15, Bushnell discloses the “V” but not a focusing knob.  If the “V” in Bushnell was integrated into the focusing binoculars of Shimizu, the claimed geometry would be presented and thus the claimed invention would be obviated by that which the combination of teachings suggests (i.e. “a tip of the "V" is located in the region of the focusing knob, or that an imaginary extension of the longitudinal extents of the retaining recesses keeping an orientation of the retaining recesses extends through the focusing knob, or that the focusing knob is arranged between an imaginary extension of the longitudinal extents keeping the orientation of the retaining recesses”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed waist and recess as taught by Bushnell with the system as disclosed by Shimizu. The motivation would have been to comfortably hold the unit in a user’s hand.
Regarding claims 16-19, Bushnell discloses wherein the outer sides of the two tubes in each case comprise the waist in the region of the prism erecting system in a direction perpendicular with respect to the first plane, wherein a cross-section normal to the first plane and to the direction of the optical axis through each of the tubes in the region of the waist has its narrowest part in an intersection area of the respective tube with a plane extending normal to the direction of the first optical axis of the objective lens, wherein a ratio of a diameter of the narrowest part of the tube normal to the first plane to a diameter of the housing in the area of the objective lens has a value of below 80%, in particular between 60-80%, wherein a cross-section normal to the first plane and to the direction of the optical axis through each one of the tubes in the region of their waists has its widest part in an intersection area of the tube with the first plane, and  wherein a tip of a rood edge of the prism erecting system is arranged in the region of the widest part and facing outwards, wherein the shortest distance between the tip of the roof edge and the inner wall of the tube is smaller than the shortest distance between the tip of the roof edge and a surface of the prism erecting system opposite the tip of the roof edge.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed waist and recess as taught by Bushnell with the system as disclosed by Shimizu. The motivation would have been to comfortably hold the unit in a user’s hand.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu as applied to claim 1 above, and further in view of WO 2009/137860 to Miller et al. (hereinafter Miller).
Regarding claim 20, Shimizu discloses the claimed invention as cited above though does not explicitly disclose the prism erecting system comprises a Schmidt-Pechan prism system.
Miller discloses the prism erecting system comprises a Schmidt-Pechan prism system ([0018]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a Schmidt-Pechan prism as taught by Miller with the system as disclosed by Shimizu.  The motivation would have been to rely on a conventional, commercially-available image-reversing optical element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872